Citation Nr: 0729129	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic left 
ankle disorder to include pain.  

2.  Entitlement to service connection for a chronic back 
disorder to include pain.  

3.  Entitlement to service connection for a chronic foot 
pain.  

4.  Entitlement to service connection for a chronic leg 
disorder to include shin pain.  

5.  Entitlement to service connection for a chronic right 
great toe disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from January 1997 to July 
2003.  She also had inactive duty for training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the St. 
Louis, Missouri, VA Regional Office (RO).  

The issue of entitlement to service connection for a 
bilateral foot disorder is being remanded and is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic left ankle disorder was not manifest in service 
and is not attributable to service.  

2.  A chronic back disorder is not shown.  

3.  A chronic shin disorder is not shown.

4.  A chronic right great toe disorder was not manifest in 
service and is not attributable to service.  


CONCLUSIONS OF LAW

1.  A chronic left ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A chronic back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  A chronic shin disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  A chronic right great toe disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in October 2003; a rating decision 
in March 2004; and a statement of the case in April 2005.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA has made all efforts to notify and to assist 
the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices is harmless.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices that defect is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with RO adjudication after receipt of the required 
notice.  VA effectively complied with all of the required 
elements under its duty to notify claimants.  

The veteran has not demonstrated how any defective notice has 
prejudiced her in the essential fairness of the adjudication.  
There has been no prejudice to the veteran and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  A VA examination is of 
record.   See 38 C.F.R. § 3.159 (2006).  Thus, VA has 
fulfilled its duty to assist the veteran.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability or was 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for arthritis when it 
is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection is not warranted.  Initially, the Board 
notes that there has been no assertion of combat.  
Consequently, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application.  

Essentially, the veteran asserts that she has a left ankle 
pain, back pain, shin pain, and a right great toe disorder 
related to service.  The Board notes that service medical 
records reflect complaints in regard to the ankle, back, 
shins, and right great toe.  For example, records of 
treatment, dated in August 2001, reflect complaints of left 
shin pain, and the pertinent assessment was possible shin 
splints.  An August 2001 DA Form 689 reflects complaints in 
association with the shins and lower back.  The assessment in 
September 2001 was shin splints.  A November 2001 treatment 
record reflects complaints of pain the in the right big toe, 
and the assessment was metatarsalgia.  X-ray examination of 
the right and left foot was noted to be normal in December 
2001.  A 2002 DA Form 689 reflects complaints of a numb right 
big toe with running.  An April 2003 report of examination 
notes tenderness to palpation of the upper back over the 
rhomboid muscle.  The lower extremities were normal.  In the 
summary of defects, upper back pain was noted.  

On VA examination in December 2003, the relevant diagnoses 
were thoracic muscular back strain - normal examination; 
bilateral shin splints - resolved; normal left ankle; and 
normal right great toe.  While shin splints and right great 
toe pain were noted to have had onset with running during 
service, the examiner noted that the veteran no longer ran 
and had no further pain in her shins/legs.  In addition, 
while complaints of flare-ups of pain in the left ankle were 
noted, examination showed a normal left ankle.  To the extent 
that the veteran has pain, no underlying disease or injury 
was shown in regard to the left ankle, back, shins, or great 
right toe.  Absent competent evidence of disease or injury 
productive of disability, service connection is not 
warranted.  See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. 
Cir. 2001).  At this time, there is no diagnosis involving 
the left ankle, back, shins, or right great toe.  In such 
circumstances, pain alone is not a compensable disability.

The Board is aware that a February 2000 private record of 
treatment shows a diagnosis of left ankle peroneal 
tendonitis, and a February 2002 record reflects an assessment 
of metatarsalgia.  However, the more recent VA examination 
shows a normal left ankle and normal great right toe.  The 
Board notes that while an antalgic and an appropulsive gait 
were noted in February 2002, the February 2000 private record 
noted no obvious gait deviations, and the December 2003 VA 
examiner specifically noted a normal gait with no evidence of 
a limp or gait dysfunction.  The Board finds the more recent 
VA examination to be more probative.  The Board notes that 
the December 2003 VA examination report notes that on 
examination of the left ankle, there was no pain upon forced 
dorsiflexion or plantar flexion of the ankles, no edema of 
the left ankle, and no tenderness upon firm palpation.  In 
addition, no abnormal curvatures of the thoracic area, which 
was noted to be the area of pain, were noted, and there were 
no abnormal curvatures and no spasm or tenderness upon firm 
palpation.  A normal appearing great right toe was noted with 
no edema or deformity. Capillary refill was noted to be 
excellent, there was no tenderness on compression, and normal 
sensation was noted.  The Board notes that there is no 
competent opinion relating any left ankle, back, shin or 
right great toe disorder to service.  

The veteran is competent to report pain.  She is not however, 
a medical professional and her opinion in regard to diagnosis 
or etiology is not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).  The most 
probative evidence, to include the service medical records 
showing that the lower extremities were normal, with only 
tenderness of the upper back noted in April 2003, along with 
the detailed December 2003 VA opinion to the effect that the 
left ankle, back, shins, and right great toe were normal, to 
be more probative and persuasive.  Absent a current 
disability related by competent evidence to in-service 
disease or injury, service connection is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for left ankle pain is denied.  

Service connection for back pain is denied.  

Service connection for shin pain is denied.  

Service connection for a right great toe disorder is denied.  


REMAND

The October 1996 service entrance examination report shows 
that the feet were normal.  Records of treatment, dated in 
August 2001, reflect complaints of falling arches, and the 
assessment was pes planus.  X-ray examination of the right 
and left foot was noted to be normal in December 2001.  A 
2002 DA Form 689 reflects complaints of pain in the feet with 
running.  Records dated in August 2002, note a 15-month 
history of pain in the feet and an assessment of bilateral 
plantar fasciitis.  Records dated in October 2002, reflect 
complaints of chronic foot pain, bilaterally.  The 
provisional diagnosis was bilateral plantar fasciitis.  On 
examination, the assessment was foot pain secondary to weight 
bearing.  The examiner noted that it was not plantar 
fasciitis.  The veteran was profiled in November 2002 for 
foot pain.  A February 2003 record notes bilateral chronic 
foot pain.  An April 2003 report of examination notes chronic 
bilateral foot pain and the feet were noted to be abnormal.  

A record dated in October 2003, notes chronic plantar 
fasciitis.  On VA examination in December 2003, the relevant 
diagnosis was bilateral plantar fasciitis.  An opinion in 
regard to whether a bilateral foot disorder is related to 
service was not provided.  There is insufficient evidence 
upon which to base a determination in regard to service 
connection for a bilateral foot disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the VA examiner who performed the 
December 2003 VA examination, if 
available; otherwise another VA examiner.  
The AOJ should request that the examiner 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral plantar fasciitis is related to 
the in-service manifestations.  A complete 
rationale should accompany any opinion 
provided.  

2.  If the benefits sought on appeal 
remain denied, the AOJ should issue a 
supplemental statement of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. T. Hutcheson.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


